PER CURIAM
On appeal, husband challenges the trial court’s award of $600 as attorney fees to wife. No evidence as to attorney fees was presented at the hearing, however, the parties stipulated that the court could award attorney fees based on affidavits. Wife failed to file an affidavit and, therefore, the award of attorney fees to her must be stricken. Fery and Fery, 20 Or App 581, 532 P2d 1131 (1975).
The record does not support husband’s other contentions.
Affirmed as modified. No costs to either party.